        Case 1:17-cr-00216-CKK Document 145 Filed 03/11/19 Page 1 of 3




	
                  IN THE UNITED STATES DISTRICT COURT FOR THE
                             DISTRICT OF COLUMBIA

     UNITED STATES OF AMERICA                             *
                                                          *
             V.                                           *       Cr. No: 17CR216 (CKK)
                                                          *
     ANGELA CORTEZ                                        *
                                                          *
                     Defendant(s).                        *
                                                          *

     DEFENDANT’S UNOPPOSED MOTION TO MODIFY CONDITIONS OF RELEASE
                 AND MOVE TO THE DISTRICT OF COLUMBIA

           COMES NOW, the Angela Cortez, the defendant, through undersigned

    counsel, and hereby respectfully moves this honorable court modify her conditions of

    release and permit her to move to the District of Columbia. The following is in

    support of this motion:

           Ms. Cortez has been under U.S. Pre-Trial Supervision since December 2,

    2017, when she was released on her personal recognizance. She was initially released

    with strict conditions, however, as time has gone by and she has shown compliance

    with supervision, the conditions have been modified somewhat. She continues to

    reside with her mother who the Court assigned as her third party custodian, however,

    she has been permitted to travel to the District of Columbia for court hearings without

    third party accompaniment as initially ordered.

           On January 10, 2019, Ms. Cortez entered a guilty plea to count one of the

    indictment, namely, conspiracy to possess and attempt to distribute marijuana, in

    violation of 21 U.S.C. 841(a)(1) and 21 U.S.C. 841(b)(1)(C). She is scheduled to be

    sentenced on April 26, 2019. Ms. Cortez’ guideline range as calculated by the parties
                                             1


	
        Case 1:17-cr-00216-CKK Document 145 Filed 03/11/19 Page 2 of 3



    and the initial presentence report is an offense level 4, taking into account a 2 level

    reduction for acceptance of responsibility. Ms. Cortez has no criminal history points,

    therefore, the U.S. Guideline range recommends a sentence of 0-6 months.

            Ms. Cortez would like to move to the District of Columbia mid-April 2019,

    prior to her sentencing and that of her boyfriend, Jeremy Albrecht, a co-defendant in

    this case. Assuming Mr. Albrecht is sentenced to time served or something close to

    that, Ms. Cortez intends to live with him in the District of Columbia, once he is

    released. Ms. Cortez may or may not have employment lined up before she moves to

    the District. She has had interviews while in the area for her recent court matters

    however, the prospective employers were disinclined to hire her because she did not

    reside locally.

            Initially, Ms. Cortez anticipates obtaining work as a server in a restaurant. She

    is currently trying to save some money while working in Texas so that she will be able

    to pay for her first months rent when she moves to the area. Her mother has also

    agreed to help Ms. Cortez out financially during her first few months of living in the

    area.

            The U.S. Pre-trial Services Office does not oppose Ms. Cortez’ request as she

    is in compliance with her conditions of release. Government counsel Karla Dee

    Clark, Esq, was informed of this motion and Ms. Clark informed undersigned that she

    does not oppose the modification to permit Ms. Cortez reside in the District of

    Columbia.

            WHEREFORE, Ms. Cortez respectfully requests that the court modify her

    conditions of release and permit her relocate to the District of Columbia mid-April,

    2019, for the reasons expressed in this pleading.
                                                2


	
     Case 1:17-cr-00216-CKK Document 145 Filed 03/11/19 Page 3 of 3




                                                              Respectfully submitted,

                                                              /s/

                                                              Elita C. Amato, Esq.
                                                              2111 Wilson Blvd.,
                                                              8th Floor
                                                              Arlington, VA 22201
                                                              703-522-5900
                                                              Attorney for Angela Cortez



                             CERTIFICATE OF SERVICE

I hereby certify that this Motion was filed electronically through the ECF
filing system on this 11th day of March 2019, thereby, providing service
electronically upon all parties in this case, including Assistant U.S. Attorney
Karla Dee Clark.
                                                /s/
                                      Elita C. Amato
	




                                             3


	
